SUTTON, Justice
(concurring).
I agree with the disposition of this case with some hesitation and doubt.
I have serious doubts as to the existence of a question of fact for the jury. The trial court asked the jury if the original surveyor located on the ground the west line of Block UV and the east line of WX as one and the same line. If it is meant by this inquiry, did the surveyor locate the west line of Block UV by an actual survey made on the ground, then it is very doubtful if the evidence would support the finding. The field notes as returned show this block was surveyed in four days. Twenty surveys were located on each of the first three days and ten on the fourth. This was physically impossible in 1880, and is today. If by the inquiry is meant, did the surveyor lay out on the ground the north and south line now the east block line of WX, it is probably undisputed. There is no doubt but that the surveyor ran and marked this line on the ground, and that he set it up as the common boundary between the two blocks.
The record is that Block WX was surveyed in two days. The first day 16 sections were returned and 20 the second day. This was likewise impossible. The surveyor ran five miles west from the immovable north and south line and established the northeast corner of Section 1, Block WX. It then became an easy matter to plat in that block. It was then a mere matter of keeping the lines parallel. Had the same method been adopted for platting in Block UV and constructed it from the immovable line east, then no difficulty as to the common boundary could have arisen. *809Block UV, however, was put in from east to west, course and distance. There is no dispute but that the distance between the east block line o'f UV, which is the west line of Block OP, is greater than seven miles. If Block UV, therefore, be constructed course and distance from the east, the east line of Block WX is not.reached, hence an excess.
The excess in Block UV is by any theory from four to six full surveys of 640 acres each. In such a situation it is thought the excess may be so great as to be shocking.
The work here is unquestionably a mixture of field and office surveying. The failure of Block UV to reach the immovable east block line of WX constructed course and distance from the east results from a mistake and miscalculation of the distance between the west line of OP and the east line of WX. A' construction of Block UV from the immovable east line of WX works confusion and conflicts to the south, and suggests the adoption of the rule found in State v. Sullivan, 127 Tex. 525, 92 S.W.2d 228, and many other cases— a rejection of the call for adjoinder and a construction by course and distance.
There exists also a grave doubt as to the claimed error of the court in failing to submit the-plaintiff’s theory of construction, if there be a question of fact for the jury.